DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 1-2 (labeled pages 6-7) in the Applicant Arguments/Remarks Made in an Amendment filed 5/31/22, the Allowable Subject Matter noted in the prior office action filed 2/28/22, and the claim language below.
Claim 1 recites an electric vehicle charging controller comprising: a first sensor configured to measure a second voltage value between a first battery having a first voltage value and a relay in a high voltage line connected to electric vehicle supply equipment; a second sensor configured to measure a third voltage value between the electric vehicle supply equipment and the relay in the high voltage line; and a control unit configured to control turning the relay on and to control turning the relay off, wherein if a difference between the second voltage value and the third voltage value is less than a preset fourth voltage value when the control unit applies a voltage of a second battery in the high voltage line between the relay and the electric vehicle supply equipment after controlling the relay to be turned off, the control unit determines that the relay is malfunctioning, the electric vehicle charging controller further comprising: a converter disposed between the high voltage line and the second battery; and a switch disposed between the converter and the high voltage line, wherein a fixed fifth voltage value is applied to the high voltage line through the converter.
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cho (US 2013/0314012), Mitsutani (US 2014/0111120), and Komatsu (US 8,004,109).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.P./Examiner, Art Unit 2859     

/EDWARD TSO/Primary Examiner, Art Unit 2859